J-S54023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JESUS MANUEL BELTRAN-LEON

                            Appellant                No. 2214 MDA 2013


           Appeal from the Judgment of Sentence October 28, 2013
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0001711-2012


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                          FILED OCTOBER 30, 2014

       Appellant, Jesus Manuel Beltran-Leon, appeals from the October 28,

2013 aggregate judgment of sentence of four to eight years’ incarceration,

imposed following his conviction by a jury of persons not to possess a

firearm, firearms not to be carried without a license, possession of a

controlled substance (cocaine), and the summary traffic offense of periods

for requiring lighted lamps.1 After careful review, we affirm.

       A review of the certified record reveals the following history of the

case. Based on circumstances that unfolded during a traffic stop, Appellant

was charged on December 25, 2011, with the latter three of the

aforementioned offenses. On March 27, 2012, the trial court permitted the
____________________________________________
1
 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 35 P.S. § 780-113(a)(16), and 75
Pa.C.S.A. § 4302(a)(1), respectively.
J-S54023-14


Commonwealth to amend its information to add the charge of persons not to

possess a firearm.       On May 9, 2012, Appellant filed an omnibus pretrial

motion, including a motion to suppress physical evidence allegedly obtained

by the police as a result of their illegal detention of Appellant.              After a

hearing held on June 25, 2012, the trial court denied Appellant’s pretrial

motions by order filed January 15, 2013. The matter proceeded to a jury

trial on September 13, 2013.2 At the conclusion of the trial, the jury found

Appellant guilty of all counts, and the trial court found Appellant guilty of the

summary traffic offense.

       Prior   to   sentencing,    Appellant’s   privately   retained   trial   counsel

petitioned for leave to withdraw his representation after Appellant’s

sentencing, as he had not been retained to represent Appellant beyond that

proceeding.     The trial court granted the petition by order entered October

15, 2013, to be effective at the conclusion of Appellant’s sentencing.             The

trial court sentenced Appellant on October 28, 2013, to an aggregate term of

incarceration of four to eight years.3 At sentencing, as the trial court was




____________________________________________
2
 The trial was held jointly with Appellant’s co-defendant, Jose Rigoberto
Garcia-Quintero.
3
  The trial court imposed a term of four to eight years’ incarceration on the
person not to possess firearm count, a concurrent term of incarceration of
three to six years on the possession of a firearm without a license count, and
a concurrent term of incarceration of six to 12 months on the possession of a
controlled substance count.


                                           -2-
J-S54023-14


advising Appellant of his post-sentence rights, counsel initiated the following

exchange.

                    [TRIAL COUNSEL]:         I had filed a motion to
              withdraw which Judge Trebilcock had granted that on
              October 15th effective after today’s date…. I think
              [Appellant] is interested in filing an appeal. I think
              his issues raised at the suppression matter are
              certainly viable and I would request the court give []
              consideration. I understand he’s filed for a public
              defender. One has not been yet assigned to him.

                    THE COURT:         Very well. We’ll direct[] the
              transcription of the record, expand the time within
              which to file post-sentence motions for 45 days
              as well as time within which to file a [sic]
              appeal. That can be expanded if the transcript has
              not been provided to the public defender for good
              cause shown.

N.T., 10/28/13, at 9-10 (emphasis added).        Appellant did not file a post-

sentence motion.        On December 12, 2013, Appellant filed a notice of

appeal.4

____________________________________________
4
   We note that a timely appeal must be filed within 30 days of the judgment
of sentence in open court. Pa.R.A.P. 903(c)(3). “[T]he timeliness of an
appeal implicates our jurisdiction and may be raised sua sponte”
Commonwealth v. Trinidad, 96 A.3d 1031, 1035 (Pa. Super. 2014)
(citations omitted). The period for filing an appeal may not be enlarged by
this Court. Pa.R.A.P. 105(b). Instantly, Appellant’s notice of appeal was
filed 45 days after the trial court imposed its judgment of sentence, and
ordinarily we would quash the appeal as untimely. “However, we have held
that we will address an otherwise untimely appeal if fraud or breakdown in
the trial court’s processes resulted in an untimely appeal.” Commonwealth
v. Khalil, 806 A.2d 415, 420 (Pa. Super. 2002) (citation omitted), appeal
denied, 818 A.2d 503 (Pa. 2003). This Court has declined to quash an
appeal where a “problem arose as a result of the trial court’s misstatement
of the appeal period, which operated as a breakdown in the court’s
operation.” Commonwealth v. Coolbaugh, 770 A.2d 788, 791 (Pa. Super.
(Footnote Continued Next Page)

                                           -3-
J-S54023-14


      On December 13, 2013, the trial court issued an order directing

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). On January

3, 2014, the trial court granted an extension, requiring Appellant to file his

Rule 1925(b) statement on or before February 3, 2014. Appellant filed his

Rule 1925(b) statement on February 4, 2014.             In a footnote within his

concise statement, Appellant noted, “[t]he deadline for filing this 1925(b)

statement was February 3, 2014, however due to a winter snow storm, the

Clerk of Court’s Office was closed on that date.” 5 Appellant’s Rule 1925(b)

                       _______________________
(Footnote Continued)
2001). Instantly, the trial         court advised Appellant   that his new counsel
would have 45 days to file          a post-sentence motion    and notice of appeal.
Appellant filed his notice          of appeal in reliance     on the trial court’s
representation. In light of         the cited authority, we   decline to quash this
appeal.
5
  Although counsel’s assertion, that due to inclement weather the Office of
the Clerk of Courts of York County was closed on February 3, 2014, is not
corroborated in the record, neither the trial court nor the Commonwealth
questions this assertion contained in his Rule 1925(b) statement, and we
see no reason to do so. Nevertheless, we note Appellant should have sought
leave to file nunc pro tunc for extraordinary circumstances per Rule
1925(b)(2), rather than assume acceptance of his late filing.
Commonwealth v. Kearney, 92 A.3d 51, 59-60 (Pa. Super. 2014).
However, even if we deem Appellant’s Rule 1925(b) statement untimely, we
note this Court has held that such “failure to timely file a Rule 1925(b)
statement is the equivalent of a failure to file said statement.”
Commonwealth v. Fischere, 70 A.3d 1270, 1275, n.2 (Pa. Super. 2013)
(en banc), appeal denied, 83 A.3d 167 (Pa. 2013), citing Commonwealth
v. Thompson, 39 A.3d 335, 340 (Pa. Super. 2012). Since such late filing is
tantamount to per se ineffective assistance of counsel, we may address any
late filed issues in lieu of a remand, if the trial court has fully addressed
them in its Rule 1925(a) opinion. Id., citing Thompson, supra. Such is
the case here.


                                            -4-
J-S54023-14


Statement, 2/4/14, at 2, n.1. On February 24, 2014, the trial court filed its

Rule 1925(a) opinion.     Therein the trial court referenced its January 15,

2013 opinion as containing the reasoning for its denial of Appellant’s pretrial

motions, now questioned on appeal.

      On appeal, Appellant raises the following issue for our consideration.

            Whether the suppression court committed an error of
            law in denying Appellant’s Omnibus Pre-Trial Motion
            to Suppress Evidence when the police maintained
            Appellant in an unlawful investigatory detention after
            determining that they lacked probable cause to
            arrest Appellant for DUI?

Appellant’s Brief at 4.

      A challenge to a trial court’s denial of a suppression motion implicates

this Court’s following standard of review.

            [We are] limited to determining whether the
            suppression court’s factual findings are supported by
            the record and whether the legal conclusions drawn
            from those facts are correct.           Because the
            Commonwealth prevailed before the suppression
            court, we may consider only the evidence of the
            Commonwealth and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citations and

quotation marks omitted), cert. denied, Jones v. Pennsylvania, 131 S. Ct.

110 (2010).

            This Court is bound by those of the suppression
            court’s factual findings which find support in the
            record, but we are not bound by the court’s
            conclusions of law. When the suppression court’s
            specific factual findings are unannounced, or there is

                                     -5-
J-S54023-14


           a gap in the findings, the appellate court should
           consider only the evidence of the prevailing
           suppression party … and the evidence of the other
           party … that, when read in the context of the entire
           record, remains uncontradicted.

Commonwealth v. Astillero, 39 A.3d 353, 357 (Pa. Super. 2012), appeal

denied, 48 A.3d 1246 (Pa. 2012) (citation omitted).

           However, where the appeal of the determination of
           the suppression court turns on allegations of legal
           error, [t]he suppression court’s conclusions of law
           […] are not binding on an appellate court, whose
           duty it is to determine if the suppression court
           properly applies the law to the facts. As a result, the
           conclusions of law of the suppression court are
           subject to plenary review.

Commonwealth v. Anderson, 40 A.3d 1245, 1247 (Pa. Super. 2012),

appeal denied, 51 A.3d 837 (Pa. 2012) (citation omitted).

     In this case, Appellant avers that the physical evidence seized from his

vehicle was “the result of [the police] illegally holding [Appellant] in

custody[, and] must be suppressed.” Appellant’s Brief at 12.

                 Article I, § 8 of the Pennsylvania Constitution
           and the Fourth Amendment to the United States
           Constitution    both   protect    the   people   from
           unreasonable searches and seizures. Jurisprudence
           arising under both charters has led to the
           development of three categories of interactions
           between citizens and police.       The first, a “mere
           encounter,” does not require any level of suspicion or
           carry any official compulsion to stop or respond. The
           second, an “investigative detention,” permits the
           temporary detention of an individual if supported by
           reasonable suspicion.     The third is an arrest or
           custodial detention, which must be supported by
           probable cause.


                                    -6-
J-S54023-14


                  In evaluating the level of interaction, courts
           conduct an objective examination of the totality of
           the surrounding circumstances. Commonwealth v.
           Strickler, 563 Pa. 47, 757 A.2d 884, 889 (2000)
           (citations omitted).

Commonwealth v. Lyles, 97 A.3d 298, 302, (Pa. 2014) (some citations

omitted)

           A totality-of-the-circumstances approach allows the
           court to consider all facts at the officer’s disposal and
           does not require the court to disregard those
           adduced during a valid interdiction, [such as a]
           traffic stop. Indeed, routine constitutional analysis
           requires courts to utilize facts gathered during each
           escalating phase of a police investigation in
           determining whether police acted properly as the
           interaction between police and citizen proceeded
           towards an arrest.

Commonwealth v. Kemp, 961 A.2d 1247, 1258-1259 (Pa. Super. 2008).

                  In [Commonwealth v. Strickler, 757 A.2d
           884, 889 (Pa. 2000)], our Supreme Court set forth a
           number of factors to assist in determining whether
           the interaction between a defendant and a police
           officer following the conclusion of a valid traffic stop
           is a mere encounter or an investigative detention:

                        (1) the presence or absence of police
                 excesses; (2) whether there was physical
                 contact; (3) whether police directed the
                 citizen's movements; (4) police demeanor and
                 manner of expression; (5) the location and
                 time of the interdiction; (6) the content of the
                 questions and statements; (7) the existence
                 and character of the initial investigative
                 detention, including its degree of coerciveness;
                 (8) ‘the degree to which the transition between
                 the traffic stop/investigative detention and the
                 subsequent encounter can be viewed as
                 seamless, ... thus suggesting to a citizen that
                 his movements may remain subject to police

                                     -7-
J-S54023-14


                  restraint,’ ... and (9) whether there was an
                  express admonition to the effect that the
                  citizen-subject is free to depart, which ‘is a
                  potent, objective factor.’

            Commonwealth v. Kemp, 961 A.2d 1247, 1253
            (Pa.Super.2008) (en banc) (citing and quoting
            Strickler, 563 Pa. at 75, 757 A.2d at 898–99).
            When an individual has been subjected to a valid
            detention but police then continue to engage the
            person in conversation, the person is less likely to
            believe that he is actually free to leave the scene.
            Id.

Commonwealth v. Caban, 60 A.3d 120, 127-128 (Pa. Super. 2012),

appeal denied, 79 A.3d 1097 (Pa. 2013).          “To maintain constitutional

validity, an investigative detention must be supported by a reasonable and

articulable suspicion that the person seized is engaged in criminal activity

and may continue only so long as is necessary to confirm or dispel such

suspicion….” Commonwealth v. Strickler, 757 A.2d 884, 889 (Pa. 2000).

      The facts involving the traffic stop, further detention and subsequent

arrest of Appellant transpired as follows. Appellant was driving on Carlisle

Street in Hanover Borough at around 11:00 p.m. on December 24, 2011.

N.T., 6/25/12, at 58. He was observed by Hanover Borough Police Officer

Kelly Brubaker to be travelling without headlights on. Id. Officer Brubaker

effected a traffic stop, and in her subsequent interaction with Appellant,

developed a suspicion of a possible driving under the influence of alcohol

(DUI) violation. Id. at 11, 64. Officer Brubaker then directed Appellant to

exit the vehicle in order to perform field sobriety tests. Id. As Appellant is


                                    -8-
J-S54023-14


a native Spanish speaker, Officer Brubaker questioned his comprehension of

her instructions on how to perform the tests, which were not completed. Id.

at 12-13, 64.       Hanover Borough Police Sergeant Jason Byers heard the

report of the traffic stop and proceeded to the scene due to his greater

relative experience with DUI arrests.6           Id. at 11.   Upon arrival, Sergeant

Byers detected an odor of alcoholic beverage emanating from Appellant’s

breath and learned that Appellant had admitted to drinking.              Id. at 12.

Sergeant Byers then administered an additional field sobriety test, which

Appellant completed successfully. Id. Sergeant Byers described Appellant’s

demeanor as “giggly and laughing,” and stated “he appeared he may be

intoxicated.”     Id. at 14.      The officers then had Appellant submit to a

preliminary test of his breath (PBT), which indicated a blood alcohol content

(BAC) of .158. Id. at 12.

       Thereafter, the police officers determined there was no probable cause

to arrest Appellant for DUI. Id. at 13. This was due in part to the Hanover

Borough Police Department’s policy that “the [PBT] is not used to make an

arrest[, but] simply used to confirm [] suspicions.” Id. at 8. Nevertheless,

the officers did not release Appellant as they had concerns about Appellant’s




____________________________________________
6
  Sergeant Beyers had nine years’ experience with the Hanover Borough
Police Department, handling about 10 to 20 DUI arrests per year. Officer
Brubaker and a third officer on the scene, Officer Mease, by contrast, each
had only about two years’ experience. N.T., 6/25/12, at 4-5, 11.


                                           -9-
J-S54023-14


ability to drive home safely.         Id. at 14-15.   Specifically, Sergeant Byers

testified at the suppression hearing as follows.

              [BY ASSISTANT DISTRICT ATTORNEY:]

                    Q.    Okay. And I want to talk specifically
              about some of the things that you observed about
              [Appellant]. You indicated that you did not feel at
              that time as though you had probable cause for the
              arrest for [DUI].     Did [Appellant] appear to be
              intoxicated or drunk?

              [BY SERGEANT BYERS:]

                    A.    He appeared to have been drinking,
              obviously from admitting he had been drinking, the
              odor of alcoholic beverage, he was giggly and
              laughing, but he was not specifically what I would –
              I’m trying to think how to phrase this. He appeared
              he may be intoxicated, and certainly upon providing
              the PBT, it was – I was able to say that, yes he very
              well could have this BAC with the behaviors he’s
              explained; however, I’m a firm believer that you
              have to build the probable cause, and I’m not just
              going to use a BAC to say that – or a breath test to
              say, okay, now he’s intoxicated.

                          I certainly didn’t feel, upon learning of
              the breath sample BAC, that I was going to allow
              him to walk away. I did not feel it was safe for him
              to walk away, and again, based on my observations
              of the passenger, I was certainly not going to allow
              him to drive or walk away from the scene.

Id. at 14-15.7


____________________________________________
7
 The passenger was Appellant’s co-defendant, Garcia-Quintero, who had the
odor of alcoholic beverage emanating from his breath, had trouble staying
awake during the stop, and had trouble balancing upon exiting the vehicle.
N.T., 6/25/12, at 15-16.


                                          - 10 -
J-S54023-14


     After affording Appellant the opportunity to call for a ride, which

proved unsuccessful, the officers directed Appellant to enter the back of one

of the police cruisers in order to be transported home.     Id. at 24.   Upon

securing the keys to the vehicle, Sergeant Byers observed an open

container, containing what smelled like an alcoholic beverage. Id. at 42-43.

Sergeant Byers, then directed Garcia-Quintero to exit the passenger seat for

the same purpose.     Id.   Sergeant Byers returned to Appellant’s vehicle to

reposition it in a legally parked manner.      Id. at 26.   When closing the

passenger door, Sergeant Byer observed a gun leaning against the center

console. Id. at 27.   Appellant and Garcia-Quintero were then removed from

the cruisers to be held more securely and were searched for weapons. Id.

at 29. In the process of securing the gun, Sergeant Byers observed a dollar

bill folded in a manner that according to his training suggested it was being

used as a packet for narcotics. Id. at 29-30. On closer inspection, it was

discovered that the dollar bill contained a white powdery substance, which

field-tested as cocaine. Id. at 31. Appellant was read his Miranda rights in

both Spanish and English. Id. at 58-59. Appellant then gave his permission

to the police to further search the vehicle.   Id. at 33-34. Sergeant Byers

noted an abundance of air fresheners placed throughout the vehicle and

what appeared to be disturbed panel coverings.         Id. at 34-35.     After

checking databases, the police officers determined neither Appellant nor

Garcia-Quintero had a license to carry a firearm and neither was the


                                     - 11 -
J-S54023-14


registered owner of the firearm. Id. at 32-33. Appellant was then placed

under arrest. Id. at 32. Thereafter, a search warrant was obtained for the

vehicle and two packets of cocaine were found in the subsequent search.

Id. at 35-36.

      Instantly, Appellant concedes the initial traffic stop was legal and

supported by probable cause of the headlight infraction. Appellant’s Brief at

13, citing Commonwealth v. Chase, 960 A.2d 108, 115-116 (Pa. 2008).

Similarly, Appellant does not challenge that upon interacting with Appellant

during the traffic stop, Officer Brubaker, and later Sergeant Byers, made

observations supporting a reasonable suspicion of possible DUI. Id. at 13-

14.   However, noting Strickler’s admonition that detentions based on

reasonable suspicion should last only so long “as is necessary to confirm or

dispel such suspicion,” Appellant argues his further detention by the police

after they determined no probable cause existed to arrest for DUI was

illegal. Id. at 12, 13, quoting Commonwealth v. LaMonte, 859 A.2d 495,

500 (Pa. Super. 2004), quoting Strickler, supra.

             Making excuses to detain [Appellant] any longer
             after the officers made [the] determination [that
             probable cause for DUI did not exist] was a violation
             of the 4th Amendment and Article 1, Section 8. The
             appropriate course of action was to let Appellant go.
             The seizure was illegal. The evidence obtained as a
             result of the continued unlawful detention should
             have been suppressed.

Id. at 17.




                                    - 12 -
J-S54023-14


       Citing Commonwealth v. Brown, 654 A.2d 1096, 1097 (Pa. Super.

1995), appeal denied, 664 A.2d 972 (Pa. 1995), the trial court concluded the

removal of Garcia-Quintero from the vehicle was lawful and “the weapon in

question, although not visible until [] Garcia-Quintero[] was taken out of the

vehicle, was not [obtained as] a result of illegal police conduct.” Trial Court

Opinion, 1/15/13, at 6. In Brown, we held “that an officer, when making a

lawful stop of a motor vehicle, may order the occupants out of the car

despite the lack of a reasonable suspicion that the passengers are engaged

in criminal activity.”      Brown, supra.          As Brown was an appeal by a

passenger challenging his own seizure without independent reasonable

suspicion during a traffic stop, it is inapposite to the instant appeal, where

Appellant lacks standing to challenge Garcia-Quintero’s detention.8

       Instantly however, the decision by the police officers to not arrest

Appellant for DUI did not negate the existence of probable cause, which is

evaluated on an objective, not subjective, basis.         Our Supreme Court has

recently clarified this principle.

                    In order to determine whether probable cause
              exists to justify a warrantless arrest, we must
              consider   the   totality of  the   circumstances.
              [Commonwealth v. Clark, 735 A.2d 1248, 1252
____________________________________________
8
  Although we deem the trial court’s rationale inapposite, we can
nonetheless affirm the trial court’s decision for reasons other than those
upon which it relied. See Commonwealth v. Harper, 611 A.2d 1211,
1213 n.1 (1992).




                                          - 13 -
J-S54023-14


          (Pa. 1999)]; see also lllinois v. Gates, 462 U.S.
          213, 233 (1983). “Probable cause exists where the
          facts and circumstances within the officer’s
          knowledge are sufficient to warrant a person of
          reasonable caution in the belief that an offense has
          been or is being committed,” and must be “viewed
          from the vantage point of a prudent, reasonable,
          cautious police officer on the scene at the time of the
          arrest guided by his experience and training.”
          Clark, supra at 1252 (quotation omitted). As we
          have stated:

                       Probable cause is made out when the
                facts and circumstances which are within the
                knowledge of the officer at the time of the
                arrest, and of which he has reasonably
                trustworthy information, are sufficient to
                warrant a man of reasonable caution in the
                belief that the suspect has committed or is
                committing a crime. The question we ask is
                not whether the officer’s belief was correct or
                more likely true than false. Rather, we require
                only a probability, and not a prima facie
                showing, of criminal activity. In determining
                whether probable cause exists, we apply a
                totality of the circumstances test.

          Commonwealth v. Thompson, 985 A.2d 928, 931
          (Pa. 2009) (emphasis in original; citations and
          quotation marks omitted).

                 In the Fourth Amendment context, “the fact
          that the officer does not have the state of mind
          which is hypothecated by the reasons which provide
          the legal justification for the officer’s action does not
          invalidate the action taken as long as the
          circumstances, viewed objectively, justify that
          action.” Whren v. United States, 517 U.S. 806,
          813 (1996). In other words,

                       Fourth Amendment reasonableness is
                predominantly an objective inquiry. We ask
                whether the circumstances, viewed objectively,
                justify the challenged action. If so, that action


                                   - 14 -
J-S54023-14


                     was reasonable whatever the subjective intent
                     motivating the relevant officials.       This
                     approach   recognizes   that   the    Fourth
                     Amendment regulates conduct rather than
                     thoughts….

                Ashcroft v. al-Kidd, --- U.S. ----, ----, 131 S. Ct.
                2074, 2080 (2011) (citations and quotation mark
                omitted).

Commonwealth v. Martin, --- A.3d ---, 2014 WL 4745782, *10-11 (Pa.

2014).

        Accordingly, we reject Appellant’s position that the decision by the

police not to charge him with DUI, due to their subjective belief that

probable cause did not exist, eliminated all legitimacy for his continued

detention. Here, applying the foregoing standard and viewing the totality of

the circumstances known to the officers at the time they observed the

firearm, we conclude that probable cause did objectively exist to arrest

Appellant for DUI.      These factors include the open container found in the

vehicle, Appellant’s admission that he had been drinking, the odor of

alcoholic beverage on his breath, Appellant’s demeanor as “giggling and

laughing,” and the PBT’s BAC results of .158.

        Although not always admissible at trial, “a portable breathalyzer test

(PBT)    [is]    frequently   used   to   establish   probable   cause   to   arrest.”

Commonwealth v. Teems, 74 A.3d 142, 147 (Pa. Super. 2013), appeal

denied, 79 A.3d 1098 (Pa. 2013).            “[I]t is well established that probable

cause to arrest can be supported by the existence of evidence that is


                                          - 15 -
J-S54023-14


inadmissible at trial.” Commonwealth v. Weaver, 76 A.3d 562, 567 (Pa.

Super. 2013), appeal granted, 86 A.3d 862 (Pa. 2014). The Hanover Police

Department’s policy to employ discretion in not arresting based on PBT

results does not preclude an objective determination of probable cause from

the “vantage point of a prudent, reasonable, cautious police officer.”

Martin, supra, quoting Clark, supra. In light of the existence of probable

cause, there is no Fourth Amendment violation in Appellant’s continued

detention by the police for the purpose of driving him home in lieu of a more

restrictive arrest. Since during that detention the gun and dollar bill were

readily observed and supported reasonable suspicion of further criminal

activity, we conclude the trial court did not err or abuse its discretion in

declining to grant Appellant’s suppression motion.9 See Anderson, supra.

       In light of the foregoing, we conclude Appellant’s sole issue on appeal

is without merit. Accordingly, we affirm the October 28, 2013 judgment of

sentence.

       Judgment of sentence affirmed.

       Judge Stabile joins the memorandum.

       Judge Lazarus concurs in the result.




____________________________________________
9
   Because of our disposition of this issue, we need not address the
Commonwealth’s contention that the continued detention of Appellant was
justified based on probable cause for public drunkenness, 18 Pa.C.S.A.
§ 5505. Commonwealth’s Brief at 6.


                                          - 16 -
J-S54023-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2014




                          - 17 -